Citation Nr: 0815214	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a compensable rating for eczema.  

2.  Entitlement to a compensable rating for alopecia areata.

3.  Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the Central Office in March 
2008.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2008 hearing, the veteran's representative 
reported that there are outstanding relevant records from the 
VA Medical Centers (VAMCs) in Washington, D.C. and the Bronx, 
New York.  A review of the record indicates that no records 
from the Bronx VAMC are associated with the claims file.  
These should be obtained.  Additionally, the record suggests 
that there are outstanding VA treatment records from the D.C. 
VAMC dating prior to April 2005 and subsequent to October 
2006.  These should also be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Additionally, the Board finds that a new examination should 
be conducted for the claim for an increased rating for 
alopecia areata.  At the March 2008 hearing, the veteran 
testified that her alopecia had worsened since the March 2005 
examination and since the most recent treatment records 
associated with the file.  Therefore, the Board finds that a 
contemporaneous and thorough VA examination is required to 
determine the severity of the veteran's alopecia areata.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Finally, additional development is also needed for the claim 
of service connection for genital herpes.  Service medical 
records indicate that the veteran was treated on numerous 
occasions for gynecological problems, to include lesions, 
which were assessed as vaginitis.  Although a May 1992 
treatment record reports an examiner's opinion that the 
condition "did not appear to be" genital herpes, a 
subsequent service medical record reports that a herpes test 
was conducted in June 2003, and the test results do not 
appear to be associated with the claims file.  The Board 
notes that post-service records also do not include any 
definitive diagnoses of genital herpes; all the diagnoses are 
apparently based on the veteran's history.  In light of the 
veteran's consistent history of being diagnosed with genital 
herpes, however, and based on the foregoing service medical 
records, the Board finds that an examination and opinion is 
needed to determine whether the veteran has genital herpes, 
and, if so, whether it is at least as likely as not that the 
genital herpes was incurred in service.  See 38 U.S.C.A. § 
5103A(d). 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should obtain all VA treatment 
records from the Bronx, New York VAMC and 
all VA treatment records from the 
Washington, D.C. VAMC that date prior to 
April 2005 and subsequent to November 
2006.  The AMC should also ask the 
veteran whether there are any outstanding 
private medical records; all reported 
outstanding private treatment records 
should be requested.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
current extent of her alopecia areata and 
eczema.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  The AMC should also schedule the 
veteran for a VA examination to determine 
if she has genital herpes.  If genital 
herpes is diagnosed, the examiner is 
asked to state whether it is at least as 
likely as not that genital herpes was 
incurred in service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



